DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group 1, species A in the reply filed on 9/29/2021 is acknowledged.  Due to the fact that applicant failed to identify the claims encompassing the elected species (as made clear in bolded words in the restriction requirement), it is seemingly applicant’s position that all of the claims in group 1 (Claims 1-11) read on the elected embodiment (Fig. 8).  The examiner respectfully disagrees.  It’s the examiner’s position that the claim limitations recited in claims 3-5 and 10-11 do not read on the elected species (Fig. 8).  Each will be discussed in detail below, specifically pointing out how the claimed features are part of a non-elected embodiment:
Claim 3: viewing element includes an electronic display (62, Fig. 11)
Claim 4: viewing element includes an image-capturing device (60, Fig. 11)
Claim 5: viewing element includes a combining mirror (67, Fig. 15)
Claims 10-11: illumination light source generating light of a single color (66, Fig. 15) and a photopically balanced dichroic optical element (67); Par 0052 
Therefore, claims 3, 4, 5, 10, 11 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
pattern generator (claim 1) and a viewing element (claims 1 and 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The viewing element (94) is disclosed as a lens in the elected embodiment.  The pattern generator is disclosed as a combination of a scanner (19) and combining mirror (21) in the elected embodiment. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is emphasized that the current claims (preliminary amendment 12/9/2019) were not part of the originally filed specification (12/6/2019).  
The limitation “a pattern generator configured to generate a virtual alignment pattern” fails to comply with the written description requirement.  Specifically, the specification makes it clear that the alignment element (54a), i.e. not the pattern generator (18), generates the virtual alignment pattern (“the alignment element 54a with a physical pattern used to generate the virtual alignment pattern 54”).  The pattern generator (18) is disclosed for projecting the treatment beams (“The pattern generation 
The limitation “a viewing element configured to display both the virtual alignment pattern and system information” fails the written description requirement.  Specifically, the disclosure related to the elected embodiment, makes it clear that a user merely views the eye through a viewing element, e.g. lens (94).  Viewing a patient’s eye through an optical element, e.g. lens, is seemingly different than a viewing element that displays information. 
Furthermore, as pointed out above (in the 112, 6th analysis), the specification makes it clear that the pattern generator includes the scanner (in the elected embodiment), therefore applicant’s claims which seemingly require two distinct/separate structural elements, i.e. pattern generator AND a scanner, is not supported.   Specifically, there is a difference between a pattern generator including/comprising a scanner and two completely separate/distinct elements of a pattern generator and a scanner. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 2] Regarding the pattern generator, it is unclear what is required structurally in order to read on the claimed structure.  Specifically, based on the discrepancies between the claimed function of generating a virtual alignment pattern and the disclosed function of projecting treatment beams, it is unclear what function the pattern generator is intended to perform.  Since it is unclear if the pattern generator is related to an element that generates a treatment pattern or an alignment pattern, the required structure element and structural configuration (e.g. placement within the laser system) responsible for this function is unclear.  MPEP 2173.05(g) makes it clear that “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim; and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”   For examination purposes, the examiner interprets the pattern generator consistent with the specification, specifically a scanner/mirror that deflects treatment light. 
Furthermore, based on the fact that the disclosed pattern generator includes a scanner (see 112, 1st rejection above), but the claims require a separate scanner, it is unclear if a scanner reads on both the claimed pattern generator and the scanner, or if 
Regarding the viewing element, it is unclear what structural element reads on the claimed viewing element which displays information.  As discussed above, the disclosed viewing element is a lens through which the user/doctor views the patient’s eye, which is seemingly very different from a viewing element that displays information, as it is unclear if/how a lens is capable of displaying information.  For examination purposes, the examiner interprets the viewing element as an optic, e.g. a lens, through which the physician/user views a patient’s eye. 
[Claims 6-8] By using active verbs, e.g. divides and sequences, applicant appears to be claiming both a product and process of using that product in the same claim, which is improper; MPEP 2173.05(p).  Applicant is reminded that the proper way to claim functional language is structure X configured to/adapted to/capable of perform(ing) function Y.  See, for example, the format of claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,149,643 to Herekar et al. in view of US 2006/0118263 to Silvestrini (both references are provided on applicant’s IDS filed 1/7/2020). 
[Claim 2] Herekar discloses a photomedical system (Figs. 1, 4, 5 and 8) for treating an eye, the system comprising: a treatment light source (treatment laser 125; Fig. 8) configured to generate treatment light; a pattern generator (treatment mirror 97, Figs. 5 and 8, i.e. scanner controlled by motors 171 and 169.  It is noted that the treatment light and alignment light are combined into a single beam at mirror 129.  Therefore, the mirror 97 scans both the treatment and alignment light); configured to generate a alignment pattern; a viewing element (any of optics 105, 103 and/or 101 can be considered a viewing element through which the physician, i.e. the eye in the top left corner of Fig. 8, views the patient’s eye 31. In a different interpretation display 69 is considered the viewing element) configured to display both the alignment pattern and system information superimposed on tissue of the eye, wherein overlapping areas of the 
Herekar discloses generating an alignment pattern, via aiming light source 127, but fails to disclose a virtual alignment pattern.  However, in the same field of endeavor, Silvestrini makes it clear that these types of alignment/aiming patterns can be projected onto the eye (similar to what is disclosed in Herekar) or virtual (Pars 0188 and 0208).  Therefore, it would have been obvious to one of ordinary skill in the art to try a virtual alignment pattern, instead of a real image formed on the patient’s eye, as these are merely known alternatives, each having their advantages (Par 0208 of Silvestrini).  
[Claims 6-8] A scanner by definition divides a light beam into a plurality of treatment beams.  Furthermore, there are only two ways that this division can be 
Herekar is silent with regards to a scanner that divides temporally divides/sequences the plurality of treatment beams.  It is noted that Herekar does teach temporal separation of light, i.e. pulses, but fails to specifically teach a scanner that achieves this separation.  However, as discussed above, there are only two ways in which a beam can be divided via a scanner, spatially and/or temporally, therefore it would be obvious to try either.   It is emphasized that applicant’s has no criticality for either temporal or spatial separation of light, and makes it clear that these are simply alternatives.  Furthermore, the examiner takes official notice that temporal separation of light, via a scanner, is commonly known and used in the art. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar and Silvestrini as applied to claim 2 above, and further in view of US 5,098,426 to Sklar et al.
Herekar and Silvestrini are discussed above, but fail to explicitly disclose a magnification device.  However, in the same field of endeavor, Sklar discloses a similar laser eye surgery system that uses an adjustable magnification system to view the tissue being treated (Col 9, lines 11-29 and Col 17, lines 33-43).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Herekar/Silvestrini to include a magnification device in order to enable the surgeon to assure himself/herself that he/she is aimed at and focused at a particular desired region, as taught by Sklar. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792